RoseNBERRy, C. J.
If we were pressed to give a name to the legal relationship which existed between the plaintiff, the defendant, and the Oconomowoc Dairy Company in this case we should face difficulties. That, however, is not necessary. The defendant in this case permitted Neuman to conduct the business in the name used by it prior to Neuman’s connection with it and the use of which it resumed immediately after it dispossessed him. Whatever the relationship between Neuman and the defendant company was, it had never completely put him in possession because of his failure to make the down payment. The secretary of the company remained at least in joint control of the operation of the business. When the defendant dispossessed Neuman it terminated the contract, admitted that it had retaken the business with the unpaid bills, and promised to pay for the goods delivered. It accepted in the name of the Oconomo-woc Dairy Company two instalments delivered, and it pre - sumably had the benefit of all the goods delivered because Neuman, so far as the evidence shows, derived no benefit from the transaction he entered into with the defendant. Under these circumstances it is considered that the defendant is legally bound because it accepted the debt as its own and that its promise to pay was a promise to pay its own debt.
By the Court. — Judgment appealed from is reversed, and cause remanded with directions to enter judgment as prayed in the complaint.